Citation Nr: 1329279	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include cataracts.


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to July 
1986, from June 1990 to May 1994, from June 1994 to July 
1997, and from June 2004 to June 2005. He also completed 
subsequent active duty for training. His current status is 
not clear as an August 2011 development note in the claims 
file indicates that he was on "military leave" from work. 

This matter was last before the Board of Veterans' Appeals 
(Board) in June 2012 on appeal from a March 2007 rating 
decision of the Regional Office (RO) in Winston-Salem, North 
Carolina. The RO denied the claim and the Board remanded for 
additional development in January 2010, July 2011, and June 
2012.

Additional documents located in the Veteran's Virtual VA 
folder have been reviewed in conjunction with the present 
appeal. As this decision represents a full grant of the 
claim on appeal, based on documents already of record prior 
to the issuance of the most recent December 2012 
Supplemental Statement of the Case, the Board need not 
discuss whether a waiver for Agency of Original Jurisdiction 
(AOJ) review is warranted. 


FINDING OF FACT

The Veteran's cataracts are attributable to Ultraviolet ray 
exposure during his active military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
Veteran's cataracts were caused by active service. 38 
U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 
In this decision, the Board grants service connection for 
cataracts. This award represents a complete grant of the 
benefit sought on appeal. Thus, any deficiency in VA's 
compliance is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.  

II.  Decision

The Veteran essentially contends that he developed cataracts 
due to ultraviolet (UV) ray exposure during service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131. Establishing service connection 
generally requires competent evidence of three things: (1) a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship, i.e., 
a nexus, between the claimed in-service disease or injury 
and the current disability. Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

In regard to element (1), current disability, treatment 
records dated since June 2002 indicate diagnosis and 
treatment for cataracts.  See 38 C.F.R. § 3.385. 

In regard to element (2), in-service incurrence, the Board 
finds that, despite the fact that service treatment records 
for the Veteran's first three periods of active duty, 
lasting for the majority of the period between November 1981 
and July 1997, are silent for complaints or findings for eye 
disorder symptomatology, the Veteran has made credible 
assertions indicating that he was exposed to excessive 
ultraviolet UV-rays during his first three periods of 
service. Moreover, VA previously granted service connection 
for actinic keratosis, resulting from UV exposure. 
Therefore, this element is satisfied. 

The evidence relating to element (3), causal relationship, 
consists of a July 2012 VA medical examination report. In 
this report, the VA examiner noted reviewing the claims 
file, interviewing the Veteran, and providing an 
examination. Having done so, the VA examiner diagnosed a 
posterior subcapsular cataract and a nuclear sclerosis 
cataract. Having done so, the VA examiner opined that the 
Veteran's cataracts were less likely than not related to the 
Veteran's service. In support of this finding, the VA 
examiner wrote that the Veteran's service treatment records, 
dating from 1985 to 2002, included no mention of cataracts. 
The VA examiner stated that the Veteran's cataracts, first 
diagnosed in 2002, were the result of normal developmental 
aging. However, in the same report, the VA examiner wrote 
that the Veteran's cataracts were at least as likely as not 
related to service. Specifically, the VA examiner wrote that 
the Veteran was exposed to UV-rays during service in 1994 
and was diagnosed as having cataracts post-service in 2002. 
The Veteran wrote the Veteran developed cataracts due to in-
service overexposure to UV-rays.

The Board notes that the VA examiner offered contradictory 
nexus opinions in the July 2012 VA medical examination 
report. However, the VA examiner appeared to base her 
negative nexus opinion, indicating that the Veteran's 
cataracts were less likely than not related to service, 
entirely on the lack of any notation indicating treatment or 
diagnosis for cataracts in the Veteran's service treatment 
records. In this negative nexus opinion, the VA examiner did 
not discuss the Veteran's noted in-service injury, 
specifically the excess exposure to UV-rays. However, in the 
positive nexus opinion, the VA examiner specifically opined 
that the Veteran's cataracts were caused by the noted in-
service exposure to UV radiation. Therefore, the Board finds 
that the positive nexus opinion has more probative value in 
this matter than the negative as it took into account the 
Veteran's noted in-service injury. 

The Board notes that this matter has been remanded three 
times previously. In each of these remands, the Board 
requested that the VA examiner who wrote the July 2012 VA 
medical examination report provide a clear opinion regarding 
the nature and etiology of the Veteran's claimed cataracts. 
As the VA examiner has written an opinion sufficient to 
allow for the granting of the Veteran's claim, the Board 
finds that an additional remand will not be necessary. 

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that service connection for an eye disorder, 
specifically cataracts, is warranted.  




ORDER

Entitlement to service connection for an eye disorder, 
specifically cataracts, is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


